655 S.E.2d 404 (2007)
WEST DURHAM LUMBER COMPANY
v.
R. Dwayne MEADOWS, Mary K. Meadows, Meadows Custom Homebuilders, Inc., Meadows Custom Homes, Meadows Custom Homebuilders, Meadows & Bradford Properties, LLC, Six Forks Townhomes Associates, LLC, Wilson Raleigh Road Associates, LLC, Capital Boulevard Associates, LLC, Conoley Family Limited Liability Company, Holmes Oil Co., Inc., Wakefield Petroleum, LLC, Wells Fargo Bank N.A., Wells Fargo Financial National Bank, Morris & Schneider, P.C. Southland Associates, Inc., J. Kenneth Edwards, Trustee, The Fidelity Company, Washington Mutual Bank, F.A., Tidewater Finance Company, Martha A. Stanford, Shepard F. Rosenblum, Ann G. Rosenblum, Ben L. Pratt, Gretchen Pratt, and National Bank of Commerce d/b/a Central Carolina Bank.
No. 606P06.
Supreme Court of North Carolina.
November 8, 2007.
William J. Wolf, Durham, Allen T. Wiggins, for West Durham Lumber Company.
*405 James C. Adams, II, Greensboro, for Meadows, et al.
Prior report: 179 N.C.App. 347, 635 S.E.2d 301.

ORDER
Upon consideration of the petition filed on the 27th day of November 2006 by Plaintiff in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 8th day of November 2007."